Marshall, C.J.
(dissenting, with whom Botsford, J., joins, and Cordy, J., joins in part). In Cacicio v. Secretary of Pub. Safety, 422 Mass. 764 (1996) (Cacicio), this court held that the recording of all telephone calls placed by prison inmates (excluding calls to counsel) is not constrained by art. 14 of the Massachusetts Declaration of Rights1 where the recordings enhance the security and safety of prisons. Central to the court’s analysis *694was its holding that the record in that case established “valid penological interests” sufficient to override the art. 14 rights of inmates. Id. at 773.2 Today the court expands Caddo’s carefully crafted holding in sweeping terms, ruling that “no privacy interest [of an inmate or pretrial detainee] exists in the recorded conversations” (emphasis added). Ante at 688. The implications of this are profound, for under today’s decision prison officials (and prosecutors) are no longer constrained in any respect by art. 14 from any use they may make of the private telephone conversations of any inmate, including pretrial detainees. In my judgment the court reaches this result by starting from the erroneous premise that Caddo controls the outcome in this case and by fading to recognize as a result that this case requires us to consider two separate inquiries. First, does a pretrial detainee or inmate retain any privacy rights in recordings validly made by prison officials? Second, may those records be subpoenaed for grand jury purposes? I would answer the first question in the affirmative. As for the second, I do not agree in particular that a pretrial detainee’s privacy rights in the telephone recordings “must be given little, if any, weight,” ante at 692, in responding to a grand jury subpoena.3 I respectfully dissent.
I first discuss the court’s ruling on privacy,4 before turning to the separate issue of the right of the Commonwealth to subpoena the recorded telephone conversations for grand jury purposes. We know little of the facts underlying this appeal. Ante at 686 *695n.l. We know only that a grand jury subpoena summonsed recordings of all telephone conversations made by an inmate or pretrial detainee housed at the Suffolk County house of correction during a six-week period. We know nothing concerning the number of telephone conversations recorded, or the identity of the individuals to whom the calls were placed. We do not know — if the individual is a pretrial detainee — whether he has been indicted. We do not know whether the recordings are sought in connection with an investigation into possible criminal activity occurring at the correctional facility or whether they are sought to seek evidence in connection with a pending indictment.5 We do not know whether any of the telephone calls are covered by any privileges — for example, whether any telephone calls were placed to the pretrial detainee’s pastor,6 psychotherapist,7 or spouse.8,9 We do not know whether the inmate or pretrial detainee had any practical means of communicating with his family or pastor or physician except by telephone. We may surmise, because of the location of incarceration, that the inmate or pretrial detainee is an adult. But the court’s ruling has broad consequences for children as well. It has been represented to this court in an amicus brief,10 for example, that this is not an isolated case, and *696that prosecutors in other counties have subpoenaed the telephone recordings of inmates and pretrial detainees. In addition, we are informed that some minors who are detained by the Department of Youth Services before trial have every telephone conversation and conversation during every visit recorded, including conversations between those minors and their parents, and that those recordings are routinely disseminated to prosecutors.11 In other words, every communication between a parent and child is recorded and, on request, turned over to the prosecutor.12 It is against this bare-bones record that I consider the privacy interests at stake here.
I begin with the observation that “[p]rison walls do not form a barrier separating prison inmates from the protections of the Constitution,” Turner v. Safley, 482 U.S. 78, 84 (1987), and that while the scope of an inmate’s privacy rights may be restricted to further “legitimate penological interests,” Cacicio, supra at 770, quoting Turner v. Safley, supra at 89, an inmate “retains those [constitutional] rights that are not inconsistent with his status as a prisoner or with the legitimate penological objectives of the corrections system.” Turner v. Safley, supra at 95, quoting Pell v. Procunier, 417 U.S. 817, 822 (1974). For this reason, a pretrial detainee’s presence in prison “does not totally strip away” his rights secured by the Fourth Amendment. United States v. Cohen, 796 F.2d 20, 24 (2d Cir.), cert, denied, 479 U.S. 854 (1986), and cert, denied sub nom. Barr v. United States, 479 U.S. 1055 (1987). As the court in Cohen observed, pretrial detainees retain even greater rights under the Fourth Amendment than convicted individuals. See id. (pretrial detainees *697retain Fourth Amendment privacy interest in their prison cells, although prison officials have right to inspect cells; distinguishing precedent holding that convicted inmates have no such right).13,14 Article 14 certainly provides no fewer rights to pretrial detainees than does the Fourth Amendment. See Commonwealth v. Cote, 407 Mass. 827, 834-835 (1990), quoting Commonwealth v. Blood, 400 Mass. 61, 68 n.9 (1987) (“We have often recognized” that art. 14 “does, or may, afford more substantive protection” than United States Constitution); Commonwealth v. McCollins, 23 Mass. App. Ct. 436, 439 (1987) (recognizing, in context of art. 14 challenge to prison search, that “there may be instances in which art. 14 of the Declaration of Rights will call for greater protection of individual rights than that *698which is afforded by the Fourth Amendment to the United States Constitution”).
The court today concludes that because an inmate or pretrial detainee has “notice” of the recording of his telephone calls, all of his constitutional rights protected by art. 14 are vitiated; in other words, a limited purpose intrusion into what is unquestionably a fundamental constitutional right to privacy swallows that right wholesale. No such conclusion is warranted under art. 14.
The court notes, ante at 688, that in determining the existence of a protected privacy interest under art. 14, we have adopted the United States Supreme Court’s two-pronged inquiry, which contains both a subjective and an objective component: (1) is there a subjective expectation of privacy (2) that society is prepared to recognize as reasonable? See Commonwealth v. Blood, supra at 68, quoting Katz v. United States, 389 U.S. 347, 361 (1967) (Harlan, J., concurring). The court then declares that an inmate or a pretrial detainee could have no reasonable “subjective expectation of privacy” because his telephone calls are recorded, ante at 689, and implies that the lack of a subjective expectation of privacy compels the conclusion that “no privacy interest [at all] exists in the recorded conversations.” Ante at 688. I disagree because the subjective expectation inquiry is inappropriate where the government controls expectations, and in any event, a detainee retains an objectively reasonable subjective expectation of privacy in the use to which recordings of his personal telephone calls will be put.
The United States Supreme Court “has always emphasized the second of these two requirements [set out in the Katz case for defining a protected privacy interest],” Hudson v. Palmer, 468 U.S. 517, 525 n.7 (1984), and I would do likewise. “[C]on-stitutional rights are generally not defined by the subjective intent of those asserting the rights. The problems inherent in such a standard are self-evident.” Id. Those problems become manifest where the government can shape expectations by, for example, announcing a policy of monitoring conversations; in such a circumstance, the two-pronged inquiry provides “an inadequate index of Fourth Amendment protection.” Smith v. Maryland, 442 U.S. 735, 740 n.5 (1979). In other words, “Katz surely does not mean that Fourth Amendment protections evaporate upon advance notice of any intended surveillance.” *6995 W.R. LaFave, Search and Seizure § 10.9(d), at 427-428 (4th ed. 2004). It is therefore “more appropriate to consider whether, objectively speaking, there is a justified expectation of privacy.” Id. See Blackburn v. Snow, 771 F.2d 556, 563 & n.4 (1st Cir. 1985) (rejecting argument that visitor to prison must have subjective expectation of privacy to have a reasonable expectation of privacy; whether visitor may have been put “on ‘notice’ that she would be subject to an examination of her body cavities before entering the [jjail cannot determine the ‘controlling’ question: namely, whether her expectation that she would be free of such searches was one society would call reasonable”); id., quoting Amsterdam, Perspectives on the Fourth Amendment, 58 Minn. L. Rev. 349, 384 (1974) (subjective expectation of privacy “can neither add to, nor its absence detract from, an individual’s claim to Fourth Amendment protection”). For this reason, the primary focus of today’s opinion on an inmate’s or pretrial detainee’s “subjective” expectation of privacy, see ante at 689, while minimizing the context in which that expectation is formed, does unnecessary violence to our art. 14 jurisprudence. See Commonwealth v. Cote, supra at 833-835.
Even accepting the subjective inquiry as appropriate in these circumstances, I would reach the same result because, in my view, the court misapplies that inquiry by focusing primarily on whether the inmate or pretrial detainee has an expectation of privacy in his telephone calls and does not sufficiently evaluate whether he has a privacy interest in the dissemination of the recordings of those calls. Although institutional security concerns may outweigh a detainee’s privacy rights and permit monitoring of a detainee’s telephone calls by the sheriff, it does not follow that a detainee can have no subjective expectation of privacy with regard to other governmental officials. To the contrary, we have previously said that where materials “are entrusted to a government entity, under some degree of compulsion, for a limited purpose that would not normally entail disclosure to others,” it would “appear reasonable” to expect that the government entity will use the items “solely for the purposes intended and not disclose them to others in ways that are unconnected with those intended purposes.” Commonwealth v. Buccella, 434 Mass. 473, 485 (2001), cert, denied, 534 U.S. 1079 (2002).
*700There is no assertion here that this grand jury investigation is connected with the “limited purpose” (institutional security) that justified recording the inmate’s or pretrial detainee’s personal telephone conversations. Although the inmate or pretrial detainee here could not, of course, have an expectation of complete privacy in his telephone calls — he knows that his conversations are being recorded by prison officials — he could expect that the recordings of his calls would be used only for the purpose for which they were recorded, and the subjective prong is therefore satisfied. As for the objective prong of the inquiry, an inmate’s or pretrial detainee’s expectation that the recordings of his telephone calls will not be turned over to other government agencies absent a valid penological interest is certainly something that “society” would also recognize “as reasonable.” Commonwealth v. Blood, supra. See Commonwealth v. Buccella, supra.15
Pretrial detention is suffered primarily by those who cannot afford to post bail.16 It is those Commonwealth residents who are the most economically deprived who must face incarceration before trial; their wealthier counterparts suffer no such *701deprivation. Telephone calls by a poor suspect, who may later be determined to be innocent, may be the only means by which he or she can communicate with a child or parent or loved one or with a pastor or psychotherapist.17 All of those conversations — however intimate — may now be canvassed by any prosecutor with no showing that there is any connection between the prosecutor’s unfettered eavesdropping and any legitimate function of the grand jury. See discussion, infra. To conclude, as the court does today, that these suspects retain “no” privacy interest in their conversations is contrary to the established jurisprudence of this court. See Commonwealth v. Blood, supra at 70 (intrusions that threaten privacy of “our most cherished possessions, our thoughts and emotions,” are “peculiarly intrusive upon that sense of personal security which art. 14 commands us to protect”); id. at 69, quoting Olmstead v. United States, 277 U.S. 438, 478 (1928) (Brandéis, J., dissenting) (like Fourth Amendment, art. 14 was “intended by its drafters” to protect individuals in “ ‘their beliefs, their thoughts, their emotions and their sensations’ by conferring, ‘as against the government, the right to be let alone — the most comprehensive of rights and the right most valued by civilized men’ ”). I cannot therefore agree with the court’s broad pronouncement that a pretrial detainee “has no actual, objectively reasonable expectation of privacy in the recorded telephone conversations” (emphasis added). Ante at 692.
I now turn to the issue of the grand jury subpoena, first as it pertains to pretrial detainees. Because a pretrial detainee retains significant art. 14 privacy rights in his personal telephone conversations, I cannot accept the court’s holding that those rights “must be given little, if any, weight.”18 Ante at 692. The court is, of course, correct that “[mjany” records that may validly be *702subject to a grand jury subpoena may implicate privacy interests. See id. But the court’s cursory discussion of the permissible scope of a grand jury subpoena does not do justice to the interests at stake here. At minimum, a pretrial detainee’s important privacy interests merit closer judicial scrutiny of any grand jury subpoena than the court’s decision today will permit.
It is beyond cavil that a grand jury has “broad authority” to conduct its inquiries. See Commonwealth v. Doe, 408 Mass. 764, 768 (1990). But a grand jury may not “override” the constitutional rights of any individual. Id. Constitutional rights to privacy protected by the Fourth Amendment and art. 14 are among those rights on which the lawful exercise of a grand jury subpoena may be conditioned. See United States v. Calandra, 414 U.S. 338, 346 (1974) (grand jury are “without power to invade a legitimate privacy interest protected by the Fourth Amendment”). See also Commonwealth v. Cote, supra at 833-836 (analyzing claim that use of grand jury subpoena to acquire telephone message records violated art. 14).19 A grand jury is “an appendage, a branch, an integral part of the court acting under the authority of the court.” Id. at 831, quoting Matter of Pappas, 358 Mass. 604, 613 (1971), aff’d sub nom. Branzburg v. Hayes, 408 U.S. 665 (1972). It is subject to judicial supervision, inter alia, to prevent “excessive or unnecessary interference with the legitimate interests of witnesses.” K.B. Smith, Criminal Practice and Procedure § 16.9, at 12 (3d ed. 2007).
In view of the significant art. 14 rights at stake, I would not permit every prosecutor to have unfettered and unsupervised access to all telephone recordings of every pretrial detainee, minor or adult, regardless of the circumstances. At minimum, a grand jury subpoena of information must be reasonable. Commonwealth v. Doe, supra at 768, citing Hale v. Henkel, 201 U.S. 43, 76 (1906) (grand jury “may not issue unreasonable orders to produce documents”); 1 S.S. Beale, W.C. Bryson, J.E. Felman, MJ. El-*703ston, & K.E. Yanes, Grand Jury Law and Practice § 6:3, at 6-19 (2d ed. 2008) (“Fourth Amendment imposes a reasonableness requirement on subpoenas duces tecum, and may impose some restrictions on the extent to which subpoenas can constitutionally call for private, personal documents”). The subpoena in this case seeks recordings of every telephone conversation, no matter the recipient, over a six-week interval. Pretrial detainees can, of course, spend months or years incarcerated before trial, so the temporal scope of subpoenas for all telephone recordings of a pretrial detainee in another case may be even greater than six weeks. But the court’s decision leaves prosecutors free to eavesdrop on every conversation of any pretrial detainee for any length of time. Moreover, although this court has declined to rule that a parent can be required to testify before a grand jury against his or her child, see Matter of a Grand Jury Subpoena, 430 Mass. 590,599 (2000) (legislative enactments demonstrate that “families serve a special role in society and deserve unique protections”; Legislature has indicated “special aim” to protect children accused of crime), today the court brushes aside any such concerns, again leaving a prosecutor free to peruse the substance of all intimate conversations between a parent and child, even in those cases where the parent may have no effective means of communicating with his or her child except by a telephone call.
The case of Commonwealth v. Doe, supra, is instructive. The case concerned a grand jury’s request for an order to require a person to appear in a lineup before witnesses in the case, and this court sought to balance the constitutional rights of a suspect with the legitimate functions of a grand jury. Consistent with the ruling in that case — to ensure that a summons is reasonable, that fundamental privacy rights are adequately protected, and “that the prosecutor and grand jury are acting in good faith” — I would require, “under the common law and our general superintendence authority,” the Commonwealth to make a “minimal factual showing” sufficient to permit a judge “to conclude that there is a reason for” a subpoena that is “consistent with the legitimate function of the grand jury.” Id. at 770, quoting Matter of Kelley, 466 A.2d 707, 707 (D.C. 1981). I would condition the granting of judicial approval of any subpoena of a *704pretrial detainee’s private telephone conversations on a showing of reasonable suspicion and would remand this case for a judicial hearing to determine, among other things, whether the subpoena here has exceeded the bounds of reasonableness and is consistent with the legitimate function of the grand jury. See Commonwealth v. Doe, supra at 768-770 (requiring showing of reasonable suspicion to support grand jury’s power to seek order; standard of reasonableness should guide judge’s decision).20
As to a grand jury subpoena seeking the records of telephone calls of a convicted inmate, in my view the considerations articulated in Commonwealth v. Doe, supra, apply with equal force and require the interposition of the judiciary to evaluate the subpoena in light of the competing interests at stake. The nature of the inquiry into reasonableness will be different where it concerns telephone records pertaining to a convicted inmate rather than a pretrial detainee. For example, given the length of time for which many convicted individuals are incarcerated, concerns about overbreadth and scope might assume more prominence for convicted inmates, while concerns about the inmate’s diminished privacy interests might weigh less heavily. Other concerns, such as the prohibition on using a grand jury subpoena to prepare a pending indictment for trial, see note 5, supra, will apply to both pretrial detainees and inmates.
It bears repeating that this country has long abandoned an inquisitorial system in which the government is constrained by no bounds in prosecuting possible criminals. For this reason, this court has consistently sought to maintain the appropriate balance between the “public interest in the investigation by grand juries of criminal conduct” and the rights of individuals “to be free from unreasonable intrusions on their privacy.” Commonwealth v. Doe, supra at 771. A decision from this court that permits unconstrained eavesdropping by prosecutors on intimate personal conversations with no requirement that a prosecutor demonstrate to an impartial tribunal that the eavesdropping is reasonable and *705consistent with the legitimate functions of a grand jury is a decision that represents a sharp departure from the precedents of this court setting a different path. I would adhere to those precedents. I respectfully dissent.

Article 14 of the Massachusetts Declaration of Rights provides, in part: “Every subject has a right to be secure from all unreasonable searches, and seizures, of his person, his houses, his papers, and all his possessions.”


Federal courts interpreting the Fourth Amendment to the United States Constitution have similarly held that inmate telephone calls may be recorded. See Cacicio v. Secretary of Pub. Safety, 422 Mass. 764, 772 (1996), and cases cited. I do not take issue with that well-established law. As I explain infra, it is the court’s view that such recording results in a loss of all privacy interests of inmates and pretrial detainees in their personal telephone calls with which I disagree.


The court does not differentiate between a pretrial (and presumably innocent) detainee and a convicted inmate. Ante at 690-692. Because I consider the court’s decision most troubling in its application to pretrial detainees, I focus my discussion on those individuals.


I use the term “privacy” in the art. 14 sense of an individual’s right to be free from governmental eavesdropping on private conversations or searching through private papers, see note 1, supra, not in the sense that it is used in opinions of the United States Supreme Court concerning its jurisprudence based on the Ninth Amendment or Fourteenth Amendment to the United States Constitution. See, e.g., Griswold v. Connecticut, 381 U.S. 479 (1965).


It is “improper to use the grand jury for the purpose of preparing an already pending indictment for trial.” Commonwealth v. Cote, 407 Mass. 827, 832 (1990), quoting Commonwealth v. Liebman, 379 Mass. 671, 677 (1980).


See G. L. c. 233, § 20A (clergy privilege).


See G. L. c. 233, § 20B (psychotherapist privilege).


See G. L. c. 233, § 20, First and Second (spousal privilege). I recognize that the spousal privilege provided for in the second clause of G. L. c. 233, § 20, does not protect a spouse from testifying before a grand jury, Matter of a Grand Jury Subpoena, 447 Mass. 88, 99 (2006), but that does not mean that the detained spouse retains no privacy interest in those communications: the protections of the first clause, which apply to “private conversations” between spouses, do apply to grand jury proceedings. Id. at 89 n.l (“That provision precludes any inquiry before the grand jury that would call on the witness to divulge private spousal conversations”).


Massachusetts recognizes at least fifteen statutory and three common-law privileges. See Matter of a Grand Jury Supoena, 430 Mass. 590, 597 n.12 (2000), and authorities cited. See generally M.S. Brodin & M. Avery, Massachusetts Evidence c. 5 (8th ed. 2007) (listing privileges).


The amicus brief is signed by, among others, the Committee for Public Counsel Services (CPCS), the agency established by statute to coordinate the representation of indigent defendants in criminal and certain noncriminal cases. See G. L. c. 211D, § 1.


CPCS represents that every telephone call placed by, and every visit to, minors incarcerated at the Department of Youth Services secure unit at the Plymouth County correctional facility are recorded by the sheriff and made available to the district attorney. In at least one instance, a district attorney subpoenaed and obtained a recording of each such telephone call and visit occurring over a period of more than six months. There is no claim by the Commonwealth or the sheriff that such representations are inaccurate in any respect.


In Cacicio v. Secretary of Pub. Safety, supra, this court upheld the right of prison officials to record an inmate’s telephone calls because inmates had “alternative means of exercising their rights,” such as through visits. Id. at 771. If all visits and all telephone conversations are recorded, and those recordings are turned over to prosecutors, I am unable to see how either the parents or the minors at issue can exercise their constitutional rights.


In Hudson v. Palmer, 468 U.S. 517 (1984), the United States Supreme Court had held that a convicted inmate had no Fourth Amendment privacy rights in his prison cell. As Professor LaFave succinctly noted, “It would be most unfortunate if Hudson were extended so as to deprive pretrial detainees, as yet not convicted of the crimes alleged, of all privacy and possessory rights in their effects. For example, if a pretrial detainee was subjected to a cell search not ‘even colorably motivated by institutional security concerns,’ then surely Hudson should not be treated as foreclosing challenge of that search.” 5 W.R. LaFave, Search and Seizure § 10.9(a), at 407-408 (4th ed. 2004), citing United States v. Cohen, 796 F.2d 20 (2d Cir.), cert, denied, 479 U.S. 854 (1986) , and cert, denied sub nom. Barr v. United States, 479 U.S. 1055 (1987) .


The court dismisses United States v. Cohen, supra, stating that it “does not affect our analysis.” Ante at 691 n.9. I disagree. While the circumstances in the Cohen case are not identical to those implicated here, that court’s analysis is on point. It is the sheriff who records telephone calls placed by inmates and pretrial detainees, but it is the prosecutor — not the sheriff — who seeks to examine the recordings of those telephone calls. There is nothing in the record to suggest that a prosecutor necessarily does so in furtherance of the sheriff’s penological purposes. Rather, the prosecutor appears to be attempting to do what the prosecutor in the Cohen case did — search for evidence to build or strengthen a case against the detainee.
I, of course, agree with the court’s supposition that a sheriff could be expected to turn over to law enforcement authorities any information concerning criminal activity that the sheriff might discover during the monitoring of telephone calls, ante at 690 n.8, although the sheriff plainly did not obtain such information here. It does not follow that a sheriff is free to provide recordings of telephone calls because a grand jury “might” be investigating criminal activity within the institution or through the use of the prison telephone system. I agree that the determination whether there exists a valid basis for a grand jury to subpoena telephone recordings “is not for the sheriff.” Id. That determination should be made by an impartial tribunal. See infra.


The court cites to two Federal cases interpreting Fourth Amendment challenges to the use of a defendant’s pretrial statements recorded in prison in evidence at trial. Ante at 688. Reliance on those cases is not persuasive. We are not dealing here with evidence at trial, as do those cases. The cases do not appear to concern grand jury subpoenas, and there is nothing in them to suggest that prosecutors reviewed months and months of recordings in the unrestrained manner sought here, with no judicial supervision. Most important, those cases do not reflect the careful balancing that this court has established between the public interest in grand jury investigations of alleged criminal conduct and the art. 14 rights of Massachusetts residents “to be free from unreasonable intrusions on their privacy.” Commonwealth v. Doe, 408 Mass. 764, 771 (1990), and discussion infra.


“The individual costs of pretrial incarceration fall most heavily, of course, on the underprivileged and indigent. A very high percentage of pretrial inmates are incarcerated because they cannot even post relatively modest cash bail.” S.A. Saltzburg & D.J. Capra, American Criminal Procedure: Adjudicative 933 (8th ed. 2007). In this Commonwealth, pretrial detention for reasons other than the financial inability of an individual to post bail is severely constrained. See, e.g., G. L. c. 276, § 58A (1), (3) (providing Commonwealth may move for order of pretrial detention “based on dangerousness” where defendant is charged with crimes containing certain elements, and that pretrial detention on such basis may be granted where judge “finds by clear and convincing evidence that no conditions of release will reasonably assure the safety of any other person or the community”).


Children, too, can be detained prior to trial if they are unable to furnish bail. See G. L. c. 119, § 68. Thus, poor incarcerated minors may face the prospect of having all conversations with their parents while they are awaiting trial recorded and turned over to a prosecutor for perusal.


I focus here only on the privacy interests that I believe are protected by art. 14 because that is the primary focus of the briefing and argument. Thus, I do not address the important rights protected by the First Amendment to the United States Constitution and art. 16 of the Massachusetts Declaration of Rights also implicated by providing recordings of a pretrial detainee’s telephone conversations to the grand jury.


In many States, statutes — often founded on the protection of privacy interests — limit the extent of a grand jury subpoena’s reach. See 1 S.S. Beale, W.C. Bryson, J.E. Felman, M.J. Elston, & K.E. Yanes, Grand Jury Law and Practice §§ 6:1-6:% (2d ed. 2008), and authorities cited. For example, in Massachusetts, an unemancipated minor who lives with a parent “shall not testify before a grand jury . . . against said parent.” G. L. c. 233, § 20, Fourth.


In Commonwealth v. Doe, 408 Mass. 764, 769 (1990), the court declined to extend its conclusion regarding reasonable suspicion “generally” to encompass grand jury requests for orders “directed to an individual concerning nontestimonial evidence.” I share the court’s reluctance to impose a requirement of reasonable suspicion for subpoenaed documents. Here the recordings are testimonial and implicate fundamental art. 14 rights. The Doe protections should be fully operative.